Mathews, J.
Having examined this opinion, I concur in it, both as to the effect of the evidence, and principles of law therein recognised, in relation to partners in trade, although it would perhaps be otherwise when an express stipulation should be shewn, that one partner who paid a partnership debt, out of his separate fund, was to be immediately repaid.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that there be judgment for the defendant with costs.